Title: To John Adams from Samuel Phillips, Jr., 3 March 1801
From: Phillips, Samuel, Jr.
To: Adams, John


Commonwealth of Massachusetts—In Senate March 3d 1801.
Ordered that the President of the Senate, & Speaker of the House of Representatives, present the following Address.
Sent down for concurrence
Saml. Phillips Prsdt—
In the House of Representatives March 3d 1801
Read and concurred—
Edwd W Robbins Spkr.
To John Adams Esquire—
At the moment, Sir, that you are descending from the exalted station of the First Magistrate of the American Nation, to mingle with the mass of your fellow citizens, the Senate and House of Representatives of the Commonwealth of Massachusetts, your native State, embrace the occasion, to pour forth the free will offering of their sincere thanks for the many important & arduous services you have rendered your Country.
In the performance of this act, the Legislature have but one heart, and it vibrates with affection, respect and gratitude for your virtues, talents and patriotism.
We conceive it unnecessary to detail the character of him whose life, from earliest manhood, has been eminently devoted to the public good. This will be the delightful employment of the faithful and able historian.
Our posterity will critically compare the illustrious characters which have elevated the condition of man, and dignified civil society through the various ages of the World, and will with grateful effusions and conscious pride, point to that of their beloved Countryman.
The period of the Administration of our general Government, under the auspices of Washington and Adams, will be considered as among the happiest eras of time.
The example of their integrity possesses a moral and political value, which no calculation can reach, & will be justly estimated as a standard for future Presidents of the United States.
We receive you with open arms, esteem & veneration; confidently hoping that you will possess undisturbed those blessings of domestic retirement which great minds always appreciate and enjoy with dignity.
We devoutly supplicate The Father of the Universe, that you may realize while you continue on Earth, all the happiness of which human nature is susceptible; and when your course shall be finished here, that your Spirit may receive the transcendent rewards of the Just.
